DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/3/2021, with respect to independent claims, in view of terminal disclaimer, have been fully considered.  . 

Terminal Disclaimer
The terminal disclaimer filed on 3/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,545,811 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A computer-implemented method for enabling a root cause analysis for an error originating in a content management system, the content management system being adapted for a creation and a change of digital []; and relating the error record to earlier stored error records if a predefined number of attribute values are identical between the error record and earlier stored error records";
Since, no prior art was found to teach: ”creating an error record comprising the fingerprint data if during an execution of the request an execution error occurs” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 10 and 19, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-9, 11-18, and 20, the claims are allowed due to their dependency on allowable independent claims 1, 10, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “browser engine” teaches web page rendering but not other limitations.
Wikipedia “content management system” teaches modifying digital content but not other limitations.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114